Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 01/13/2022 is acknowledged. Claims 1-25 are pending in which elected claims 1-10, 12 are considered and non-elected claims 11, 13-25 are withdrawn from a consideration as followings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on 	sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baks et al (US 2016/0049723).
	Respecting claim 1, Baks discloses, at least in Fig. 1 and paragraphs hereafter pars. 0019-0020, a package substrate (110); a first die attached to a first surface of the package substrate, wherein the first die comprises CMOS components (130, “a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements that are commonly used to implement wireless RFIC chips” as stated in par. 0019); a second die attached to the first surface of the package substrate wherein the second die comprises amplification circuitry (RFIC circuitry in chip 130 , par. 0019); and an antenna (124, 112) attached to a second surface of the package substrate (110), wherein the second surface is opposite from the first surface. 
	Respecting claim 2, Baks discloses the second die (130) is packaged on a second package substrate (140), wherein the second package substrate is attached to the first surface of the package substrate (110).  
	Respecting claim 3 and 10, Baks discloses, at least in Fig. 1, the second die (130) is directly attached to the first surface of the package substrate (110) with a first level interconnect (170), and second die is positioned directly above the antenna (124).  
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 		is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill 	in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
Claims 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Li et al (US 10/440,813).
	Respecting claim 4, Baks discloses substantially every feature of the claimed invention as discussed in claim 1. However, Baks does not explicitly disclose that a mold layer over the first surface of the package substrate, and first and second dies are at least partially embedded in the 
	Respecting claim 5, Baks further discloses a backside surface of the second die is exposed.
	Respecting claim 6-8, Li discloses, in Figs. 3 & 9, the second die (32,93) is completely embedded in the mold layer (47; 97), and a heat spreader (50; 98) formed over the mold layer (47; 97) wherein a backside surface of the second die (32; 93) contacts the heat spreader (50;98).  
	Respecting claims 9 and 12, Baks discloses every feature of claimed invention except that the second die has a die thickness that is 200 pm or greater, and the antenna is a mm-wave antenna. It would have been an obvious matter of design choice to select thickness of dies and antenna’s type since such a modification would have involved a mere change in the sizes/dimensions/types of elements. Changes in dimensions/types are generally recognized as being within the level of ordinary skill in the art to achieve desired results.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 26, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845